     Case 2:18-cv-01778-JAM-KJN Document 49 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY BOBADILLA,                                  No. 2:18-cv-1778 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   GARY KNIGHT,
15                       Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 20, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff filed objections to the

23   findings and recommendations. Defendant did not file a reply.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:18-cv-01778-JAM-KJN Document 49 Filed 09/09/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed July 20, 2020, are adopted in full;
 3          2. Defendant’s motion for summary judgment (ECF No. 31) is granted on the ground that
 4   defendant is entitled to qualified immunity in connection with plaintiff’s retaliation claim;
 5          3. The court declines to exercise supplemental jurisdiction over plaintiff’s state law
 6   claims, which are dismissed without prejudice; and
 7          4. This action is terminated.
 8
     DATED: September 9, 2020
 9
                                                   /s/ John A. Mendez____________               _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
